Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 1 of 6 Page ID #:427




    1   Mark D. Nielsen, Esq., No. 210,023
           mnielsen@cislo.com
    2   Daniel M. Cislo, Esq., No. 125,378
           dan@cislo.com
    3   Rebecca Makitalo, Esq., No. 330, 258
           rmakitalo@cislo.com
    4   CISLO & THOMAS LLP
    5   12100 Wilshire Boulevard, Suite 1700
        Los Angeles, California 90025
    6   Telephone: (310) 451-0647
        Fax: (310) 394-4477
    7   Attorneys for Defendant,
    8   C S P YEMAYA INTERNATIONAL, INC.
    9
                           UNITED STATES DISTRICT COURT
   10
                         CENTRAL DISTRICT OF CALIFORNIA
   11
   12
        INDIO PRODUCTS, INC., a         )      CASE NO. 2:19-cv-01018 VAP (AGRx)
   13   California Corporation,         )
                                        )      [Hon. Virginia A. Phillips]
   14                Plaintiff,         )
                                        )      DECLARATION OF MARK D.
   15                                   )      NIELSEN IN SUPPORT OF
              vs.                       )      UNOPPOSED MOTION BY CISLO &
   16                                   )      THOMAS, LLP FOR LEAVE TO
                                        )      WITHDRAW AS COUNSEL OF
   17   C S P YEMAYA INTERNATIONAL, )          RECORD FOR DEFENDANT
        INC., a California Corporation, )
   18                                   )      Date: August 31, 2020
   19               Defendant.          )      Time: 2:00 p.m.st
                                        )      Place: 350 W. 1 Street, Courtroom 8A
   20                                   )
                                        )
   21                                   )

   22
   23
   24
   25
   26
   27
   28
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 2 of 6 Page ID #:428




                                                                                         1                       DECLARATION OF MARK D. NIELSEN
                                                                                         2
                                                                                         3    I, Mark D. Nielsen, declare:
                                                                                         4          1.    I am an attorney admitted to practice in the State of California and before
                                                                                         5    this Court. I am a partner in the law firm of Cislo & Thomas LLP representing
                                                                                         6    Defendant CSP Yemaya International, Inc. (“CSP”). I make this declaration of my
                                                                                         7    own personal knowledge or on information and belief where so stated. If called as a
                                                                                         8    witness, I could and would competently testify to the truth of the matters asserted
                                                                                         9    herein.
                                                             Facsimile: (310) 394-4477




                                                                                         10         2.    On July 22, 2020, I contacted counsel for Indio Products, Inc. via email
                                                                                         11   as to whether plaintiff would oppose a motion by Cislo & Thomas to withdraw from
                                       Los Angeles, California 90025-7117
CISLO & THOMAS LLP




                                                                                         12   representation of CSP. Via email and also a telephone call on July 22, 2020, counsel
                                              12100 Wilshire Blvd,
            Attorneys at Law




                                                                                         13   for Indio Products, Inc. indicated that Indio Products, Inc. would not oppose Cislo &
                                                   SUITE 1700




                                                                                         14   Thomas’ motion to withdraw as long as this motion mentioned that Indio Products,
                                                                                         15   Inc. would like CSP to be ordered to obtain new counsel and have such new counsel
                        Telephone: (310) 979-9190




                                                                                         16   make an appearance within fourteen (14) days.
                                                                                         17         3.    On February 27, 2019, CSP executed a Litigation Retainer Agreement
                                                                                         18   with Cislo & Thomas LLP (“Cislo & Thomas”) for the above referenced action, a
                                                                                         19   true and correct copy of which is attached hereto as Exhibit 1.
                                                                                         20         4.    Based on the execution of the Litigation Retainer Agreement, Cislo &
                                                                                         21   Thomas performed legal services on CSP’s behalf in the above referenced action,
                                                                                         22   including filing two extensions of time to answer the complaint, filing an Answer and
                                                                                         23   Counterclaims, securing dismissal of the individual defendant originally named in
                                                                                         24   the Complaint, participating in Rule 26(f) procedures, participating in a settlement
                                                                                         25   conference in two separate sessions with Magistrate Judge Rosenberg, propounding
                                                                                         26   and responding to discovery on CSP’s behalf, and otherwise attempting to resolve
                                                                                         27   the case.
                                                                                         28         5.    On multiple occasions, including at least January 22, 2020, March 11,
                                                                                                                                        2
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 3 of 6 Page ID #:429




                                                                                         1    2020, June 3, 2020, June 20, 2020, June 29, 2020, and July 9, 2020, I contacted CSP
                                                                                         2    by telephone and/or email to notify CSP of its delinquent and outstanding balance
                                                                                         3    with Cislo & Thomas in an attempt to have CSP bring the account up to date. Since
                                                                                         4    December 10, 2019, CSP has only made one payment to Cislo & Thomas of $10,000
                                                                                         5    on or about February 4, 2020, and this was insufficient to cover CSP’s then-existing
                                                                                         6    balance with our firm.
                                                                                         7          6.       At this time, CSP’s outstanding debt to Cislo & Thomas is
                                                                                         8    approximately $30,000.00, which has only increased about $2,500.00 since CSP’s
                                                                                         9    last payment was made in early February of 2020.
                                                             Facsimile: (310) 394-4477




                                                                                         10         7.       On or about April 3, 2020, and again on or about April 15, 2020, in an
                                                                                         11   attempt to address CSP’s outstanding balance, I offered to CSP a significant discount
                                       Los Angeles, California 90025-7117
CISLO & THOMAS LLP




                                                                                         12   to CSP’s delinquent and outstanding balance if CSP agreed to fully pay the
                                              12100 Wilshire Blvd,
            Attorneys at Law




                                                                                         13   discounted balance very shortly after those communications. CSP did not pay
                                                   SUITE 1700




                                                                                         14   anything in response to either of the offers, and indicated that COVID had hit its
                                                                                         15   business very hard.
                        Telephone: (310) 979-9190




                                                                                         16         8.       On at least March 11, 2020, June 3, 2020, June 20, 2020, June 29, 2020,
                                                                                         17   July 9, 2020, and July 20, 2020, I informed CSP in writing that Cislo & Thomas
                                                                                         18   would withdraw as its attorneys absent payment of its outstanding balance. In
                                                                                         19   addition, a copy of this motion was provided to CSP several days prior to this motion
                                                                                         20   being filed.
                                                                                         21         9.       In or about mid-January of 2020 (following previous settlement efforts
                                                                                         22   with Magistrate Judge Rosenberg), it was my understanding that CSP wanted to try
                                                                                         23   to settle the case as soon as possible. Without divulging details of attorney-client
                                                                                         24   communications or possible settlement proposals, suffice it to say that other than my
                                                                                         25   understanding that CSP desired a prompt settlement, CSP did not authorize me to
                                                                                         26   make any proposal to the plaintiff, or identify a specific proposal for settlement,
                                                                                         27   despite my efforts several times in the latter portion of January of 2020 and also in
                                                                                         28   mid-March to elucidate a settlement proposal from CSP.
                                                                                                                                         3
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 4 of 6 Page ID #:430




                                                                                         1          10.    By mid-March, the COVID situation manifested itself, and the parties
                                                                                         2    to the case, with the Court’s approval, agreed to extend the dates in the case. The
                                                                                         3    stage of the case was approaching the point where the parties were hoping to take
                                                                                         4    depositions, but with the uncertainty associated with COVID, the parties and the
                                                                                         5    Court agreed to extend such dates.
                                                                                         6          11.    In early June of 2020, despite the fact that our firm was not being paid,
                                                                                         7    and it did not appear that there was any imminent prospect that we would be paid, I
                                                                                         8    offered to make an attempt to negotiate a settlement for CSP that would take into
                                                                                         9    account CSP’s lack of cash flow. After several unfruitful efforts to again elucidate
                                                             Facsimile: (310) 394-4477




                                                                                         10   CSP’s position on possible settlement terms, on June 23, 2020, CSP authorized its
                                                                                         11   outside accountant to speak on its behalf regarding efforts to attempt to settle the
                                       Los Angeles, California 90025-7117
CISLO & THOMAS LLP




                                                                                         12   case. As an authorized agent of CSP, I believe my conversations with CSP’s outside
                                              12100 Wilshire Blvd,
            Attorneys at Law




                                                                                         13   accountant in this regard to be protected by the attorney-client privilege.
                                                   SUITE 1700




                                                                                         14         12.    At any rate, I was able to generally communicate with CSP’s outside
                                                                                         15   accountant regarding potential settlement terms in late June of 2020. Following
                        Telephone: (310) 979-9190




                                                                                         16   settlement discussions with the plaintiff on or about June 29, 2020, which resulted in
                                                                                         17   a counter-proposal made by plaintiff, I notified CSP and its outside accountant on
                                                                                         18   June 29, 2020 of the plaintiff’s counterproposal, and requested a response as to
                                                                                         19   specific terms in the counterproposal. I also followed up on my request for a response
                                                                                         20   on at least July 2, 9, 12, 13, and 20; however, I have not received a response the
                                                                                         21   counter-proposal, despite being promised one.
                                                                                         22         13.    Given the prolonged non-payment of Cislo & Thomas’ outstanding
                                                                                         23   balance, and CSP’s more recent failure for approximately the past thirty (30) days to
                                                                                         24   engage in meaningful communications with counsel concerning settlement, it does
                                                                                         25   not seem possible to continue the representation of CSP in this case.
                                                                                         26         14.    I am not aware of any imminent deadlines that require immediate
                                                                                         27   attorney attention, such as pending motions or outstanding discovery requests. Indio
                                                                                         28   has requested the opportunity to take the deposition of the defendant, and inspect its
                                                                                                                                         4
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 5 of 6 Page ID #:431




                                                                                         1    premises. These deadlines are not firm, and certainly, with a significant amount of
                                                                                         2    time remaining during fact discovery, and the possibility of extending dates, if
                                                                                         3    needed, this does not appear to be an issue.
                                                                                         4
                                                                                         5                I declare under penalty of perjury that the foregoing is true and correct.
                                                                                         6
                                                                                         7                Executed on July 31, 2020 in Westlake Village, California.
                                                                                         8
                                                                                         9
                                                             Facsimile: (310) 394-4477




                                                                                         10                                                                           /s/ Mark D. Nielsen
                                                                                                                                                                      Mark D. Nielsen
                                                                                         11
                                       Los Angeles, California 90025-7117
CISLO & THOMAS LLP




                                                                                         12   \\Srv-db\tmdocs\19-38393\Nielsen Declaration in Support of Motion for Leave to Withdraw.docx
                                              12100 Wilshire Blvd,
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14
                                                                                         15
                        Telephone: (310) 979-9190




                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                                                                                                            5
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-1 Filed 07/31/20 Page 6 of 6 Page ID #:432




                                                                                         1                                   CERTIFICATE OF SERVICE
                                                                                         2        I HEREBY CERTIFY that on July 31, 2020, a true and correct copy of DECLARATION
                                                                                         3    OF MARK D. NIELSEN IN SUPPORT OF UNOPPOSED MOTION BY CISLO &
                                                                                              THOMAS, LLP FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD FOR
                                                                                         4    DEFENDANT was served via electronic mail on counsel for the Plaintiff:
                                                                                         5                                 Edward W. Lukas, Jr., Esq.
                                                                                         6                       HARRINGTON, FOXX, DUBROW & CANTER, LLP
                                                                                                                        333 South Hope Street, Suite 1000
                                                                                         7                             Los Angeles, California 90071-1429
                                                                                                                           Telephone: (213) 489-3222
                                                                                         8                                    Fax: (213) 623-7929
                                                                                         9                                    elukas@hfdclaw.com
                                                             Facsimile: (310) 394-4477




                                                                                         10                                       Linda D. Mettes, Esq.
                                                                                                                               BROOKS KUSHMAN P.C.
                                                                                         11                                   1000 Town Center, 22nd Floor
                                       Los Angeles, California 90025-7117
CISLO & THOMAS LLP




                                                                                         12                                    Southfield, Michigan 48075
                                                                                                                                   Tel: (248) 358-4400
                                              12100 Wilshire Blvd,
            Attorneys at Law




                                                                                         13                                       Fax: (248) 358-3351
                                                   SUITE 1700




                                                                                                                              lmettes@brookskushman.com
                                                                                         14
                                                                                                                             Anita C. Marinelli, Esq.
                                                                                         15
                        Telephone: (310) 979-9190




                                                                                                                  MILLER, CANFIELD, PADDOCK and STONE, PLC
                                                                                         16                              150 W. Jefferson Ave., Suite 2500
                                                                                                                             Detroit, Michigan 48226
                                                                                         17                                    Tel: (313) 496-7971
                                                                                                                               Fax: (313) 496-7500
                                                                                         18                                Marinelli@millercanfield.com
                                                                                         19
                                                                                                    FEDERAL: I declare, under penalty of perjury under the laws of the United States of
                                                                                         20         America that the foregoing is true and that I am (or am employed in the office of) a member
                                                                                                    of the Bar of this Court (at whose direction the service was made).
                                                                                         21
                                                                                         22         Executed on July 31, 2020, at Westlake Village, California.

                                                                                         23
                                                                                                                                                 /s/Laura Banuelos
                                                                                         24                                                      Laura Banuelos
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                                                                             6
